Citation Nr: 0932963	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO. 07-05 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right groin 
condition.

2. Entitlement to service connection for an acquired 
psychiatric disorder, including bipolar disorder, anxiety and 
depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1979 through March 
1983. This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking service connection for a right groin 
condition and for an acquired psychiatric disorder. The 
Veteran's hearing testimony, and a review of the claims 
folder, make it apparent that further development is required 
prior to the Board's adjudication of these issues.

For service connection, the claims folder must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury." See Pond v. 
West, 12 Vet. App. 341, 346 (1999). In other words, 
entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service. 38 U.S.C.A. 
§ 1110; 
38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.159(c)(1) and (2), VA has a duty to 
assist the Veteran in obtaining relevant treatment records 
from both private healthcare providers and from Federal 
departments or agencies, such as VA healthcare providers and 
the Social Security Administration (SSA). At the May 2009 
Board Videoconference hearing, the Veteran stated that he saw 
a private urologist, Dr. R., from approximately 1985 through 
1997. See hearing transcript at pages 9-10. The Board held 
the record open for sixty days following the hearing such 
that records could be obtained from Dr. R. No such records 
have been received. However, a review of the claims folder 
reveals that in September 2006, the Veteran submitted an 
authorization to obtain records from Dr. R. No action was 
taken by the RO to obtain those records. The Board recognizes 
that the Veteran provided only a partial address, but this is 
no excuse for the RO's failure to act. A quick search on the 
internet provides the doctor's complete mailing address in 
Lowell, Massachusetts. This matter must be remanded so that 
these records can be obtained. 

Also, a review of the claims folder reveals that the Veteran 
filed for Social Security disability (SSA) in or around June 
2007. There is a request for information in the claims folder 
related to making a social security disability determination. 
No other records from the SSA are in the claims folder. And, 
the Veteran reports that he currently treats for his 
psychiatric problems at the VA treatment facility in Bay 
Pines, Florida. See hearing transcript at pages 17-18. Under 
38 C.F.R. § 3.159(c)(2), VA must attempt to obtain these 
federally controlled records on the Veteran's behalf. As 
such, this matter must be remanded.

With regard to the Veteran's psychiatric claim, he feels his 
current psychiatric condition initially manifested in service 
by way of discipline problems, which he contends are 
documented in his service personnel records. For instance, he 
reported at the May 2009 hearing that he was arrested in 
service after pulling a gun on his sergeant. See hearing 
transcript at pages 24-26. Evidence of disciplinary actions 
would be found in the Veteran's service personnel records. 
These records are not contained in the claims folder. Because 
they are also under federal control, service personnel 
records fall under the 38 C.F.R. § 3.159(c)(2) duty to 
assist.

Finally, the March 2006 VA Mental Disorders examination 
report is inadequate. Following the diagnosis of "Bipolar 
disorder II," the examiner opined that the Veteran's 
"depression/anxiety is less likely as not (less than 50/50 
probability) caused by or a result of his military service." 
The examiner based this opinion on the Veteran's alcohol 
abuse being a "major confounding variable in evaluation of 
his symptoms." The examiner went on to say that the pre-
service history of familial abuse "is also a very 
significant factor" and that the Veteran "was abused as a 
child which could very well be the root of his depression." 
This suggests that the Veteran had a preexisting disorder 
related to pre-service incidents. The examiner, however, 
failed to analyze whether the Veteran's active service 
aggravated a preexisting condition. In other words, the VA 
examiner should, if he deems the Veteran's psychiatric 
disability to have preexisted service, render an opinion as 
to whether the preexisting disease increased in disability 
during active service such that service connection may be 
warranted under 38 C.F.R. § 3.306. An addendum to the March 
2006 report is required.

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA's duty to assist under 
38 C.F.R. § 3.159(c)(1) is met by 
obtaining authorizations to obtain records 
from relevant private physicians, 
including Dr. R., from the time of the 
Veteran's service to the present. All 
records obtained should be associated with 
the claims folder, and any negative 
responses should also be placed within the 
claims folder.

2. Ensure that VA's duty to assist under 
38 C.F.R. § 3.159(c)(2) is met by 
obtaining, and associating with the claims 
folder, all relevant documents held by 
Federal departments or agencies, including 
but not limited to SSA records pertaining 
to the June 2007 application for SSA 
disability benefits, VA treatment records 
from Bay Pines and any other facility in 
which the Veteran was treated, and the 
Veteran's Service Personnel Records. 

3. Obtain an addendum to the March 2006 VA 
Mental Disorders examination report. The 
examiner should provide an opinion based 
upon the evidence of record as to whether 
the Veteran's currently diagnosed mental 
disorder preexisted service, and if it 
did, whether there was an increase in 
disability during service. If there was an 
increase during service, the examiner 
should opine as to whether this increase 
was due to the natural progress of the 
disease.

4. Readjudicate the Veteran's claims. If 
the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).




